DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant contends that Mitchell does not teach “illuminating the target with a plurality of structured illumination patterns characterized by a spatial frequency and an illumination phase”.
Mitchell explicitly shows illuminating the target with a plurality of structured illumination patterns characterized by a spatial frequency and an illumination phase (e.g. ¶39, Figs. 2A and 2B, two different orientations of the beam with respect to the flow; ¶79 further specifies that the illumination beams are first shaped; Figs. 7, as discussed in the 12/9/2020 Interview, provides a diagonal orientation of the major axis). Moreover, all light beams are characterized by frequency and phase. Insofar as Mitchell’s beams are structured (i.e. first with the major axis along the flow direction, and again with the 
The Office notes, in light of Applicant’s Remarks, that the instant claim does not require that the sample be illuminated by the structured illumination patterns simultaneously. Applicant’s specification (¶52) indicates that the excitation and imaging is carried out iteratively. 
As discussed in the 12/9/2020 interview, Applicant intends the recitation(s) of claim 1 to direct the pattern to an interference pattern. The Office agreed that such recitation would distinguish over Mitchell, and provides newly presented claims 21 and 22 on this basis. After further search and/or consideration, Dake (US 20160320600 A1) explicitly shows a structured illumination microscope (Abstract) wherein each structured illumination pattern in the plurality of structured illumination patterns (Figs. 4 and 5) is an interference pattern (¶67-68, “In this manner, each diffracted light interferes over the specimen SP, and an interference fringe is formed on the specimen SP”, and contemplating the phase differences between successive) characterized by the corresponding spatial frequency and the corresponding illumination phase (e.g. Claims 1 and 11, Figs. 4 and 5, illuminating the sample with a series of interference fringes at t1, t2, t3, etc. and generating images thereby), and presented below with respect to these newly presented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Mitchell (US 20090244536 A1).
Regarding claims 1 and 11, Mitchell teaches a method for detecting particles on a target (Abstract, ¶96-97), the method comprising the steps of: 
illuminating the target with a plurality of structured illumination patterns that are each characterized by a spatial frequency and an illumination phase (e.g. as particles passing through the flow cell are illuminated by the laser beam 615, scattered radiation is generated at least a portion of which is collected by lens 640 and directed to 2D detector array 650 provided in a tilted detector orientation, ¶95; e.g. spatial regions of the laser creating scattered light streaks on different spatial portions of the detector, ¶96); 
generating a plurality of raw images of the target by measuring optical signals from the illuminated target, each raw image including at least one raw intensity value obtained from measurements of the target illuminated with a corresponding structured illumination pattern (e.g. raw i.e. no background subtracted scattered radiation intensity images of the flow cell as viewed by the two dimensional detector array, ¶99); and
for each of one or more regions of the target, generating a first estimate that indicates whether a particle is present at said each of one or more regions of the target (¶76-77, ¶96-97; ¶29-30, ¶106), comprising: 
for said each of one or more regions of the target, determining a modulation score by combining a set of raw intensity values from the plurality of raw images, the modulation score indicating a degree of variation in the set of raw intensity values in said each of one or more regions of the target (e.g. intensity values of the output signals, ¶84, intensity distributions useful for accurately detecting and characterizing particles, ¶76-77, ¶29-30, ¶106), and 
e.g. at least a portion of detector elements of the detector elements o fthe two dimensional array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation. At least a portion of the output signals from the detector elements are measured and analyzed, optionally by processing electronics 145. Two dimensional detector 140 and or processing electronics 145 are configured to identify and analyze a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given element, ¶77; ¶29-29, ¶76, ¶84, ¶104, ¶116).
Regarding claims 2 and 12, where Mitchell teaches the method of claim 1, Mitchell further discloses wherein combining the set of raw intensity values includes calculating a variance of two or more of the set of raw intensity values, calculating a range of two or more of the set of raw intensity values, calculating the variance of the two or more of the set of raw intensity values normalized by a mean of the two or more of the set of raw intensity values, or a goodness-of-fit metric to a reference curve of two or more of the set of raw intensity values (¶76-77, ¶84, ¶98; ¶17-21, ¶104, ¶116).
Regarding claims 3 and 13, where Mitchell teaches the method of claim 1, Mitchell further discloses wherein the plurality of structured illumination patterns are selective excitation patterns, and the set of illumination characteristics include at least a spatial frequency and phase of the selective excitation pattern (¶17, ¶30, ¶79, ¶85, ¶96).
Regarding claims 4 and 14, where Mitchell teaches the method of claim 1, Mitchell further discloses wherein determining the modulation score comprises: determining a set of sub-modulation scores, each sub-modulation score determined by combining a subset of the raw intensity values from a corresponding subset of the plurality of raw images (¶76-77, ¶84); and combining the sub-modulation scores to determine the modulation score (¶28-29, ¶76-77, ¶84, ¶104, ¶116).
Regarding claims 5 and 15, where Mitchell teaches the method of claim 4, Mitchell further discloses wherein the subset of the plurality of raw images are characterized by the same spatial frequency (¶17, ¶30, ¶79, ¶85, ¶96).
Regarding claims 6 and 16, where Mitchell teaches the method of claim 1, Mitchell further discloses wherein the particles are biological molecules including at least one of DNA segments, mRNA segments, or lncRNA (¶74, ¶126).
Regarding claims 7 and 17, where Mitchell teaches the method of claim 1, Mitchell further discloses further comprising: generating a reconstructed image by processing at least one of the plurality of raw images of the target, the reconstructed image including a set of reconstructed intensity values obtained from processing the at least one of the plurality of raw images (¶99; ¶28-29, ¶76-77, ¶84, ¶104, ¶116); 
for each of the one or more regions of the target, determining a second estimate that indicates whether a particle is present at the region of the target by comparing one or more reconstructed intensity values to a second threshold (¶99; ¶28-29, ¶76-77, ¶84, ¶104, ¶116); and 
generating a set of combined estimates for at least one region of the target by comparing the first estimates to the second estimates for the at least one region of the target (¶99; ¶28-29, ¶76-77, ¶84, ¶104, ¶116).
Regarding claims 8 and 18, where Mitchell teaches the method of claim 7, Mitchell further discloses wherein generating the set of combined estimates comprises: identifying a subset of pixel locations in the reconstructed image, wherein the second estimates for the identified subset of pixel locations indicate presence of particles at corresponding regions of the target (¶99; ¶28-29, ¶76-77, ¶84, ¶104, ¶116); and 
for each identified pixel location, generating a combined estimate for the pixel location, wherein the combined estimate for the pixel location indicates presence of the particle at the identified pixel ¶99; ¶28-29, ¶76-77, ¶84, ¶104, ¶116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claims 7 and 17  above, and further in view of Lee (US 2011/0228073 A1, of record).
Regarding claims 9 and 19, where Mitchell teaches the method of claim 7, Mitchell does not explicitly show wherein a resolution of the reconstructed image is higher than a resolution of the plurality of raw images.
	Lee explicitly shows a resolution of the reconstructed image is higher than a resolution of the plurality of raw images (¶11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell by including a resolution of the reconstructed image is higher than a resolution of the plurality of raw images as taught by Lee for the purpose of illuminating the imaging target to achieve a resolution beyond what is set by the physical constraints of the imaging apparatus.
Regarding claims 10 and 20, where Mitchell teaches the method of claim 7, Mitchell does not explicitly show wherein generating the reconstructed image comprises performing a synthetic aperture optics (SAO) reconstruction process on the at least one of the plurality of raw images.
Lee explicitly shows wherein generating the reconstructed image comprises performing a synthetic aperture optics (SAO) reconstruction process on the at least one of the plurality of raw images (¶40, ¶53-54).
Mitchell by including synthetic aperture reconstruction process as taught by Lee for the purpose of illuminating the imaging target to achieve a resolution beyond what is set by the physical constraints of the imaging apparatus.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell as applied to claims 11 and 17 above, and further in view of Dake (US 20160320600 A1).
	Regarding claims 21 and 22, Mitchell does not explicitly show wherein each structured illumination pattern in the plurality of structured illumination patterns is an interference pattern characterized by the corresponding spatial frequency and the corresponding illumination phase.
	Dake explicitly shows a structured illumination microscope (Abstract) wherein each structured illumination pattern in the plurality of structured illumination patterns (Figs. 4 and 5) is an interference pattern (¶67-68, “In this manner, each diffracted light interferes over the specimen SP, and an interference fringe is formed on the specimen SP”, and contemplating the phase differences between successive) characterized by the corresponding spatial frequency and the corresponding illumination phase (e.g. Claims 1 and 11, Figs. 4 and 5, illuminating the sample with a series of interference fringes at t1, t2, t3, etc. and generating images thereby)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the structured illumination microscopy method of Dake with the Mitchell and thereby improved measurement accuracy and throughput on the basis of unique signatures.

Conclusion
Applicant's new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872